Order filed, June 17, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00493-CV
                                 ____________

                  MARLENE OCTAVIA KNIGHT, Appellant

                                         V.

 WE CARE KIDS CARE, PLLC AND LISA H. CATNEY, INDIVIDUALLY
     AND AS OWNER OF WE CARE KIDS CARE, PLLC, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-39498


                                     ORDER

      The reporter’s record in this case was due June 03, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Rhonda Armbruster, the official court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM